DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Applicant's argument and amendment filed on 02/16/2022 has been entered.
Claim status:
Claims 1-20 are pending.
Claims 1-2, 11 and 20 are amended.
No claim is new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Application No. 
Claim Correspondence
App# 17006538
1,  11, 12 and 20
Patent# 11189104
1, 8, 14


Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 14 of Patent 11189104 in view of HAN et al. (US Pat. Pub. No. 20200195910, “Han”) and KIM (US Pat. Pub. No. 20150205392, “Kim”) and Huang et al. ( US patent Publication:20210027539, “Huang”). 


Claim 1 of instant appl. 17006538
Claim 1 of Patent 11189104
A method, comprising:
A method, comprising:
receiving, at a client device, a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator including a 3D effect; capturing image a machine learning model based at least in part on the captured image data;

receiving, using  processor, image data and depth data;
and applying, to the image data and the depth data, the 3D effect based at least in part on the augmented reality content generator,
applying, using the processor, the 3D effect to the image data and the depth data based at least in part on the selected augmented reality content generator,
the applying the 3D effect comprising:
the applying the 3D effect, comprising:
generating a depth map using at least the depth data, generating a segmentation mask based at least on the image data, and performing background inpainting and blurring of the image data using at least the segmentation mask to generate background inpainted image data.

generating a depth map using at least the received depth data, generating a segmentation mask based at least on the received image data, and performing background inpainting and blurring of the received image data using at least the segmentation mask to generate background inpainted image data: 

generating a packed depth map based at least in part on the depth map, the generating the packed depth map comprising: converting a single channel floating point texture to a raw depth map, and generating multiple channels based 





	Claim 1 of Patent 11189104 differs from claim 1 of instant appl. only: generating depth data using a machine learning model based at least in part on the captured image data receiving, at a client device, a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator and the performing the background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by propagating image content from a boundary between the missing region and a background region to an interior of the missing region.
Han teaches generating depth data using a machine learning model based at least in part on the captured image data; ([0033] “In certain embodiments of the inventive concept, the term "depth map" denotes a data structure (e.g., a table) including depth information for a region corresponding to at least one portion of an image.  The term "depth" refers to information corresponding to a degree of binocular disparity between a left eye image and a right eye image.  Thus, the depth of an image allows variation of a three-dimensional effect as sensed by a user. [0094] “Next, the electronic apparatus 10 may generate the depth map of an entire image, that is, the second image W_IMG (S240). [0046] “…..For example, the relationship estimating module 122 may adopt a neural network model and estimate relationship(s) between the first region A1 and the second region A2 based on the learned neural network model. 
	Han and Claim 1 of copending appl. are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 11189104by generating depth data using a machine learning model based at least in part on the captured image data as taught by Han.
	The motivation for the above is to provide automation in the derivation of depth data.

	Claim 1 of Patent 11189104 modified by Han doesn’t expressly teach a selection of a selectable graphical item from a plurality of selectable graphical items, the 
Kim teaches a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator including a 3D effect (Kim [0063] “……..For instance, mode selections may be provided with a water drop effect icon 711, a paint effect icon 713 and a sand effect icon 715.  The user may select one of these 3D effect modes through any suitable means (e.g., touching the icon, hovering the digital pen over the icon”).
Kim and Claim 1 of Patent 11189104 modified by Han are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 11189104 modified by Han by having a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator including a 3D effect as taught by Kim.
The motivation for the above is to give control to the user to have the image effect according to his/her choice.
Claim 1 of Patent 11189104 modified by Han and Kim doesn’t expressly teach, the performing the background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by propagating image content from a boundary between the missing region and a background region to an interior of the missing region.
 (“[0026] The removal engine 210 is configured to receive a selection of a region in an image and remove an object depicted in the region using areas surrounding the selected region.”  “[0047]….. In some example embodiments, the removal engine 210 implements a diffusion based inpainting scheme (e.g., Navier Strokes) to fill missing areas in the images.” Here it mixes or blurs missing region with surrounding region which is considered as background region.)
Huang and Claim 1 of Patent 11189104 modified by Han and Kim  are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 11189104 modified by Han and Kim by performing background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by propagating image content from a boundary between the missing region and a background region to an interior of the missing region as taught by Huang.
The motivation for the above is to use a standard and simplest inpainting method to fill a hole.

Patent 11189104 and therefore are also obvious over claims 1, 8 and 14 of Patent 11189104 modified by Han, Kim and Huang. 

Appl. No.
Claim Correspondence
17006538
1, 9, 11, 19, 20
170067, 17
8, 18
10
17006507
1, 11, 20
2, 12
3, 13
10


Claims 1, 9, 11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of copending Application No. 17006507 in view of HAN et al. (US Pat. Pub. No. 20200195910, “Han”). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of instant appl. 17006538
Claim 1 of copending appl. 17006507
A method, comprising:


selecting a set of augmented reality content generators from a plurality of available augmented reality content generator based on metadata associated with each respective augmented reality content generator, the metadata including 

receiving, at a client device, a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator including a 3D effect;
capturing image data using at least one camera of the client device; generating depth data using a machine learning model based at least in part on the captured image data;
capturing image data and depth data using at least one camera of the client device,
and applying, to the image data and the depth data, the 3D effect based at least in part on the augmented reality content generator,
and applying, to the image data and the depth data, the 3D effect based at least in part on the augmented reality content generator,


the performing the background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by propagating image content from a boundary between the missing region and a background region to an interior of the missing region.
the applying the 3D effect comprising: generating a depth map using at least the depth data, generating a segmentation mask based at least on the image data, and performing background inpainting and blurring of the image data using at least the segmentation mask to generate background inpainted image data.

the performing the background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by propagating image content from a boundary between the missing region and a background region to an interior of the missing region.


		Claim 1 of copending appl. differs from claim 1 of instant appl. only: generating depth data using a machine learning model based at least in part on the captured image data receiving, at a client device,
Han teaches generating depth data using a machine learning model based at least in part on the captured image data; ([0033] “In certain embodiments of the inventive concept, the term "depth map" denotes a data structure (e.g., a table) including depth information for a region corresponding to at least one portion of an image.  The term "depth" refers to information corresponding to a degree of binocular disparity between a left eye image and a right eye image.  Thus, the depth of an image allows variation of a three-dimensional effect as sensed by a user. [0094] “Next, the electronic apparatus 10 may generate the depth map of an entire image, that is, the second image W_IMG (S240). [0046] “…..For example, the relationship estimating module 122 may adopt a neural network model and estimate relationship(s) between the first region A1 and the second region A2 based on the learned neural network model. 
	Han and Claim 1 of copending appl. are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of copending appl. by generating depth data using a machine learning model based at least in part on the captured image data as taught by Han.
	The motivation for the above is to provide automation in the derivation of depth data.
	
Claims 7 and 17 of the instant appl. recites limitations that are similar to the limitations recited in claims 2 and 12 of the copending appl. 17006507 and therefore are also obvious over claims 2 and 12 of copending appl. 17006507modified by Han.



Claim 10 of the instant appl. recites limitations that are similar to the limitations recited in claim 10 of the copending appl. 17006507 and therefore are also obvious over claim 10 of copending appl. 17006507 modified by Han. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US Pat. Pub. No. 20200195910, “Han”) in view of KIM (US Pat. Pub. No. 20150205392, “Kim”), Jian Fan (US Patent No. 9438769, “Fan”), Kanazawa et al. (US Pat. Pub. No. 20200218961, “Kanazawa”) and Huang et al. ( US patent Publication:20210027539, “Huang”). 

Han teaches A system comprising: a processor; and a memory including instructions that, when executed by the processor (Fig. 15 element 1100, element 1200), cause the processor to perform operations comprising: 
receiving, at a client device, a graphical item comprising an augmented reality content generator including a 3D effect ([0091] “Next, the electronic apparatus 10 may execute an application to apply an image effect (S210). Here, the application may be stored in the memory 50 and may be executed by the processor 100 in response to an externally provide command.  In this regard, the application applying the image effect may be related to at least one of auto-focusing, out-focusing, fore/background separation, face recognition/detection, object detection within a frame, and augmented reality”);  
capturing image data using at least one camera of the client device ([0090] “Referring to FIG. 14 in the context of the preceding exemplary embodiments, the electronic apparatus 10 may be used to obtain an image of a subject (or object) (S200).  As before, the electronic apparatus 10 may include the first camera module 20 and the second camera module 30, and may obtain the first image N_IMG of the object with a first field of view by the first camera module 20”);  
generating depth data using a machine learning model based at least in part on the captured image data; generating a depth map using at least the depth data ([0033] “In certain embodiments of the inventive concept, the term "depth map" denotes a data structure (e.g., a table) including depth information for a region corresponding to at least one portion of an image.  The term "depth" refers to information corresponding to a degree of binocular disparity between a left eye image and a right eye image.  Thus, the depth of an image allows variation of a three-dimensional effect as sensed by a user. [0094] “Next, the electronic apparatus 10 may generate the depth map of an entire image, that is, the second image W_IMG (S240). [0046] “…..For example, the relationship estimating module 122 may adopt a neural network model and estimate relationship(s) between the first region A1 and the second region A2 based on the learned neural network model. 
 [0052] ……For example, the depth map estimating module 124 may estimate the depth map based on the neural network model”);  
and applying, to the image data and the depth data, the 3D effect based at least in part on the augmented reality content generator ([0095] “Next, the electronic apparatus 10 may apply the image effect to the second image W_IMG based on the generated depth map (S250)”). 
Even though Han teaches graphical item as shown above but is silent about a selection of a selectable graphical item from a plurality of selectable graphical items.
Kim teaches a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator including a 3D effect (Kim [0063] “……..For instance, mode selections may be provided with a water drop effect icon 711, a paint effect icon 713 and a sand effect icon 715.  The user may select one of these 3D effect modes through any suitable means (e.g., touching the icon, hovering the digital pen over the icon”).
Kim and Han are analogous art as both of them are related to image processing.
Han by having a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator including a 3D effect as taught by Kim.
The motivation for the above is to give control to the user to have the image effect according to his/her choice.
Han modified by Kim is silent about generating a segmentation mask based at least on the image data, and performing background inpainting and blurring of the image data using at least the segmentation mask to generate background inpainted image data.
Fan teaches generating a segmentation mask based at least on the image data, and performing background inpainting of the image data using at least the segmentation mask to generate background inpainted image data (Col 3 lines 30-47 : “Considering one method of enhancing a digital image having a smooth-boundaried foreground object, and with reference to FIG. 1, a method 100 begins, at 102, by processing the image via, inter alia, gradient-based background segmentation to generate a first mask (also referred to as a "background mask").  The first mask is then used to generate a first background of the image.  A "background" (also referred to as a "background image") is a representation of an image in which regions identified as non-background regions (i.e. those representing foreground object(s) are filled in ("inpainted") based on the background regions.  Doing so has the effect of removing the foreground object(s) from the background image”);
Fan and Han modified by Kim are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han modified by Kim by generating a segmentation mask based at least on the image data, and performing background inpainting of the image data using at least the segmentation mask to generate background inpainted image data as taught by Fan.
The motivation for the above is to display background more realistic.
Han modified by Kim and Fan is silent about performing blurring of the image data using at least the segmentation mask.
Kanazawa teaches performing blurring of the image data using at least the segmentation mask ([0024] “The refined semantic segmentation mask can then be used by the computing device to generate an image with a blurred effect, such as in a background of the image.  For example, the image can be blurred in a background area of the image based on the refined semantic segmentation mask to generate a blurred background effect (e.g., a "bokeh" effect)”).
Kanazawa and Han modified by Kim and Fan are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han modified by Kim and Fan by performing blurring of the image data using at least the segmentation mask as taught by Kanazawa.

Han as modified by Kim, Fan and Kanazawa doesn’t expressly teach, the performing the background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by propagating image content from a boundary between the missing region and a background region to an interior of the missing region.
However Huang teaches, performing background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by propagating image content from a boundary between the missing region and a background region to an interior of the missing region. (“[0026] The removal engine 210 is configured to receive a selection of a region in an image and remove an object depicted in the region using areas surrounding the selected region.”  “[0047]….. In some example embodiments, the removal engine 210 implements a diffusion based inpainting scheme (e.g., Navier Strokes) to fill missing areas in the images.” Here it mixes or blurs missing region with surrounding region which is considered as background region.)
Huang and Han modified by Kim, Fan and Kanazawa  are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han modified by Kim, Fan and Kanazawa by performing background inpainting comprising performing a diffusion based inpainting technique that fills in a missing region by Huang.
The motivation for the above is to use a standard and simplest inpainting method to fill a hole.

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the system claim 11 and is also rejected with same rationale as specified in the rejection of claim 11.

Claim 20 is directed to a non-transitory computer-readable medium (Han [0098] “…….For example, at least as part of apparatus(es)--including individual or collective modules, functions, etc.--and/or methods of operating same according to the embodiments of the inventive concept may be implemented by a command stored in a computer-readable storage medium in the form of a program module.  When the command is executed by the processor 1100, the processor 1100 may perform a function corresponding to the command.  The computer-readable storage medium may be the memory 1200”) and its elements are similar in scope and functions of the elements of the system claim 11 and is also rejected with same rationale as specified in the rejection of claim 11.

Regarding claims 3 and 13 Han modified by Kim, Fan, Kanazawa and Huang teaches wherein the image data is captured with more than one camera or the image data is captured using dual pixel autofocus from a single camera (Han [0007] “According to another aspect of the inventive concept, there is provided a method of processing an image of an electronic apparatus.  The method includes; obtaining a first image of an object using a first camera module, obtaining a second image of the object using a second camera module”).

Regarding claims 4 and 14 Han modified by Kim, Fan, Kanazawa and Huang teaches wherein the machine learning model comprises a deep neural network or a convolutional neural network that provides a prediction of depth data based on the captured image data (Han [0055] “The neural network NN may be a deep neural network (DNN). [0094] “Next, the electronic apparatus 10 may generate the depth map of an entire image, that is, the second image W_IMG (S240). [0052] ……For example, the depth map estimating module 124 may estimate the depth map based on the neural network model”).
 
 	Regarding claims 5 and 15 Han modified by Kim, Fan, Kanazawa and Huang teaches, wherein the machine learning model receives the captured image data as an input, and generates a depth map as an output (Han [0054] “Referring to FIG. 6, the neural network NN may include an input layer, hidden layers, and an output layer.  The neural network NN may perform an operation based on received input data (e.g., I1 and I2) in order to generate output data (e.g., Q1 and Q2)”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han modified by Kim, Fan, Kanazawa and Huang as applied to claims 1 and 11 above, and further in view of Karpinsky et al. (“3D range geometry video compression with the H.264 codec”, Optics and Lasers in Engineering 51 (2013) 620–625, “Karpinsky”) and VAREKAMP et al. (US Pat. Pub. No. 20190057545, “Varekamp”).

Regarding claim 12 Han modified by Kim, Fan, Kanazawa and Huang is silent about generating a packed depth map based at least in part on the depth map, the generating the packed depth map comprising: converting a single channel floating point texture to a raw depth map and generating multiple channels based at least in part on the raw depth map.
Karpinsky teaches converting a single channel floating point texture to a raw depth map (Page 622 Right Column, 2.5 line 7 Decoding on GPU “(3) calculating a floating point depth map from the filtered unwrapped phase map”.
Page 623 left column lines3-5 “To calculate the unwrapped phase map, step (1), we input the Holovideo frame and apply Eq. (9) below, saving the resulting unwrapped phase map to a floating point texture for the next step”.
Here depth map is generated based on phase map which is floating point texture.) and 
Varekamp teaches generating multiple channels based at least in part on the raw depth map ([0057] “In some embodiments, the image encoding provides an encoded image representation comprising a plurality of channels, and the transmitter is arranged to encode the depth map in a first channel of the plurality of channels and to encode the k-D tree in the at least a second channel plurality of channels”. “[0087] The k-D tree generated in the current approach is specifically for a two-dimensional map (the depth map) and the k-D tree is therefore specifically a 2-D tree. Specifically, the 2-D tree may be a quadtree where each division of a region is into four identical and square regions, and thus where each node has four children (or none)”).
Karpinsky, Varekamp and Han modified by Kim, Fan, Kanazawa and Huang  are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han as modified by Kim, Fan, Kanazawa and Huang by generating a packed depth map based at least in part on the depth map, the generating the packed depth map comprising: converting a single channel floating point texture to a raw depth map and generating multiple channels based at least in part on the raw depth map similar to converting a single channel floating point texture to a raw depth map as taught by Karpinky and generating multiple channels based at least in part on the raw depth map as taught by Varekamp  and thereby generating a packed depth map based at least in part on the depth map (multiple channel depth map is the packed depth map).
The motivation for these modifications is to create low resolution depth map that can be easily transmitted.

	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han modified by Kim, Fan, Kanazawa and Huang as applied to claims 4 and 14 above, and further in view of Cole et al. (US Pat. Pub. No. 20200327565, “Cole”).
	Regarding claims 6 and 16 Han modified by Kim, Fan, Kanazawa and Huang doesn’t expressly teach wherein the machine learning model executes on a neural network processor or a graphics processing unit of the client device. 
	Cole teaches machine learning model executes on a neural network processor or a graphics processing unit of the client device ([0038] “…….In an alternate embodiment, processing unit 216 comprises one or more graphical processing units (GPUs).  Though originally designed to accelerate the creation of images with millions of pixels whose frames need to be continually recalculated to display output in less than a second, GPUs are particularly well suited to machine learning”).
Cole and Han modified by Kim, Fan, Kanazawa and Huang are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han modified by Kim, Fan, Kanazawa and Huang by having machine learning model executing on a neural network processor or a graphics processing unit of the client device as taught by Cole.
The motivation for the above is to use a hardware that is suited for machine learning to achieve better performance. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han modified by Kim, Fan, Kanazawa and Huang as applied to claims 1 and 11 above, and further in view of Wang et al. (US Pat. Pub. No. 20190082118, “Wang”).
	Regarding claims 7 and 17 Han modified by Kim, Fan, Kanazawa and Huang is silent about generating a 3D message based at least in part on the applied 3D effect; rendering a view of the 3D message based at least in part on the applied 3D effect; receiving movement data from a movement sensor of the client device; updating the view of the 3D message based at least in part on the received movement data; and rendering the updated view of the 3D message. 
	Wang teaches generating a 3D message based at least in part on the applied 3D effect (“[0073] …….. The recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks”.  Paragraph [0044-0045] indicates AR selfie uses 3D image source, thus AR selfie is three dimensional.  As AR selfie is shared in the social network so it is a 3d message); 
rendering a view of the 3D message based at least in part on the applied 3D effect ([0045] “…….In an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters”);
 	receiving movement data from a movement sensor of the client device; 
updating the view of the 3D message based at least in part on the received movement data;  and rendering the updated view of the 3D message ([0031] “….When user 100 changes the orientation of mobile device 102 in the real-world (e.g., rotates the view direction of the camera), motion sensors (e.g., accelerometers, gyros) of mobile device 102 sense the change and generate motion data that is used to update virtual background content 104 with new virtual background content extracted from a different portion of virtual environment 106, as described further in reference to FIGS. 2A-2E”).
Wang and Han modified by Kim, Fan, Kanazawa and Huang are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han modified by Kim, Fan, Kanazawa and Huang by generating a 3D message based at least in part on the applied 3D effect; rendering a view of the 3D message based at least in part on the applied 3D effect; receiving movement data from a movement sensor of the client device; updating the view of the 3D message based at least in part on the received movement data; and rendering the updated view of the 3D message as taught by Wang.
The motivation for the above is to provide realistic view in virtual image (by incorporating effect of movement of client device.
 
	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han modified by Kim, Fan, Kanazawa and Huang as applied to claims 1 and 11 above, and further in view Sharma et al. (US Pat. Pub. No. 20170094187, “Sharma”).
	Regarding claims 8 and 18 Han modified by Kim, Fan, Kanazawa and Huang is silent about wherein the at least one camera comprises a first camera and a second camera, the first camera having a first focal length and the second camera 
	Sharma teaches at least one camera comprises a first camera and a second camera, the first camera having a first focal length and the second camera having a second focal length, the first focal length and the second focal length being different ([0132] “…….In some embodiments, the first camera unit includes a first optical package with a first focal length, the second camera unit includes a second optical package with a second focal length, the first focal length is different from the second focal length, and the first visual field is a subset of the second visual field”).
Sharma and Han modified by Kim, Fan, Kanazawa and Huang are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han modified by Kim, Fan, Kanazawa and Huang by having a first camera and a second camera, the first camera having a first focal length and the second camera having a second focal length, the first focal length and the second focal length being different as taught by Sharma.
The motivation for the above is acquire a scene with different visual fields of view at the same time so that image with wide visual field or narrow visual filed can be selected based on need.
	 
Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han modified by Kim, Fan, Kanazawa and Huang as applied to claims 1 and 11 above, and further in view of DEMIRCHIAN et al. (US Pat. Pub. No. 20200035026, “Demirchian”) and Tomisawa et al. (US Pat. Pub. No. 20040240056, “Tomisawa”).
Regarding claims 9 and 19 Han modified by Kim, Fan, Kanazawa and Huang is silent about selecting a set of augmented reality content generators from a plurality of available augmented reality content generator based on metadata associated with each respective augmented reality content generator, the metadata including information indicating a corresponding augmented reality content generator includes at least a 3D effect, the set of augmented reality content generators including at least one augmented reality content generator without a 3D effect and at least one augmented reality content generator with a 3D effect. 
Demirchian teaches selecting a set of augmented reality content generators from a plurality of available augmented reality content generator (Fig. 5A shows 3 augmented reality content generators are selected. [0073] “…..A room animation control 526 enables or disables whether the environment is animated with certain effects, such as vibrating, changing color, or moving.  A color effects control 548 enables or disables certain color effects within the environment, such as flashing, dimming, moving, and so on.  A 3D effects control 548 enables or disables certain 3D object effects within the environment, such as flying debris, moving objects, and so on”),
Tomisawa teaches, display augmented reality content generator based on metadata associated with each respective augmented reality content generator, the metadata including information indicating a corresponding augmented reality content generator includes at least a 3D effect, the set of augmented reality content generators including at least one augmented reality content generator without a 3D effect and at least one augmented reality content generator with a 3D effect ([0067] “…..Incidentally, the three-dimensional effect parameter provided by the parameter providing device may include information indicating to which extent three-dimensional effect is to be emphasized (e.g. what length of depth range from among the entire length can provide a three-dimensional effect of a display object), or may include information indicating an instruction to display a display object in two-dimension without a three-dimensional effect being provided”. Here “three-dimensional effect parameter” is the claimed “metadata);
Demirchian, Tomisawa and Han modified by Kim, Fan, Kanazawa and Huang are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Han modified by Kim, Fan, Kanazawa and Huang by selecting a set of augmented reality content generators from a plurality of available augmented reality content generator based on metadata associated with each respective augmented reality content generator, the metadata including information indicating a corresponding augmented reality content generator includes at least a 3D effect, the set of augmented reality content generators including at least one augmented reality content generator without a 3D effect and at  based on the teaching of selecting a set of augmented reality content generators from a plurality of available augmented reality content generator as taught by Demirchian and display augmented reality content generator based on metadata associated with each respective augmented reality content generator, the metadata including information indicating a corresponding augmented reality content generator includes at least a 3D effect, the set of augmented reality content generators including at least one augmented reality content generator without a 3D effect and at least one augmented reality content generator with a 3D effect as taught by Tomisawa.
The motivation for the above is to provide controllability to user to choose an AR generator of his choice. 
 
Regarding claim 10 Han modified by Kim, Fan, Kanazawa, Huang, Demirchian and Tomisawa teaches causing display of an interface comprising a plurality of selectable graphical items, each selectable graphical item corresponding to a respective augmented reality content generator of the set of augmented reality content generators (Kim [0063] “…….For instance, mode selections may be provided with a water drop effect icon 711, a paint effect icon 713 and a sand effect icon 715.  The user may select one of these 3D effect modes through any suitable means (e.g., touching the icon, hovering the digital pen over the icon”).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to be allowable because the combination of the best available prior arts ( Han modified by Kim, Fan, Huang, and Karpinsky et al. (“3D range geometry video compression with the H.264 codec”, Optics and Lasers in Engineering 51 (2013) 620–625, “Karpinsky”) and VAREKAMP et al. (US Pat. Pub. No. 20190057545, “Varekamp”) to expressly teach, wherein the background region comprises a. particular region of the image data without a foreground subject and the missing region includes the foreground subject, further comprising: converting a single channel floating point texture to a raw depth map, the raw depth map. having a lower resolution than the image data.
                                                                                                                                                                                                       
Response to Arguments
Applicant’s arguments, see remarks Pages 7-9, filed 08/26/2021, with respect to rejection of claim 1 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However, upon further considerations, a new ground(s) of rejection has been made under 35 USC 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over HAN et al. (US Pat. Pub. No. 20200195910, “Han”) in view of KIM (US Pat. Pub. No. 20150205392, “Kim”), Jian Fan (US Patent No. 9438769, “Fan”), Kanazawa et al. (US Pat. Pub. No. 20200218961, “Kanazawa”) and Huang et al. ( US patent Publication:20210027539, “Huang”). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612